                      18-60526-rbk Doc#464 Filed 11/26/18 Entered 11/26/18 12:07:33 Main Document Pg 1 of
                                                               18
                                                                                                                                                                                                               Page 1 of 18



MOR-1                                                            UNITED STATES BANKRUPTCY COURT
CASE NAME:            Little River Healthcare Holdings, LLC et al.                                                                              PETITION DATE:                 7/24/2018
CASE NUMBER:          18-60526                                                                                                                  DISTRICT OF TEXAS:            Western
PROPOSED PLAN DATE:                                                                                                                             DIVISION:                     Waco

                               MONTHLY OPERATING REPORT SUMMARY FOR JULY                                                                                                                               2018
                                                MONTH         July (stub)                                                                                                                              2018
REVENUES (MOR-6)                                                        1,863,884                                                                                         -                  -           1,863,884
INCOME BEFORE INT; DEPREC./TAX (MOR-6)                                     41,720                                                                                         -                  -              41,720
NET INCOME (LOSS) (MOR-6)                                              -2,158,893                                                                                         -                  -          -2,158,893
PAYMENTS TO INSIDERS (MOR-9)                                               52,665                                                                                         -                  -              52,665
PAYMENTS TO PROFESSIONALS (MOR-9)                                               0                                                                                         -                  -                   0
TOTAL DISBURSEMENTS (MOR-7) 1                                           1,789,449                                                                                                                        1,789,449

***The original of this document must be filed with the United States Bankruptcy Court and a copy must be sent to the United States Trustee***
                                                                                                                                                                              CIRCLE ONE

REQUIRED INSURANCE MAINTAINED                                                          Are all accounts receivable being collected within terms?                              Yes                No
                                                                                                                                                                      2
      AS OF SIGNATURE DATE                                    EXP.                     Are all post-petition liabilities, including taxes, being paid within terms?           Yes                No
________________________________                              DATE                     Have any pre-petition liabilities been paid?                                           Yes                No
CASUALTY                        YES (X)   NO ( )                     11/1/2019          If so, describe            Payments have been made in accordance with first day motions
LIABILITY                       YES (X)   NO ( )                     11/1/2019         Are all funds received being deposited into DIP bank accounts?                         Yes                No
VEHICLE                         YES (X)   NO ( )                     11/1/2019         Were any assets disposed of outside the normal course of business?                     Yes                No
WORKER'S                        YES (X)   NO ( )                     12/24/2019         If so, describe
OTHER                          YYES (X)   NO ( )                     11/1/2019         Are all U.S. Trustee Quarterly Fee Payments current?                                   Yes                No
                                                                                       What is the status of your Plan of Reorganization?



ATTORNEY NAME:        Morris D. Weiss                                                                                     I certify under penalty of perjury that the following complete
FIRM NAME:            Waller Lansden Dortch & Davis LLP                                                                   Monthly Operating Report (MOR), consisting of MOR-1 through
ADDRESS:              100 Congress Ave                                                                                    MOR-9 plus attachments, is true and correct.
                      Suite 1800
CITY, STATE, ZIP:     Austin TX 78701                                                                                   SIGNED X _____________________________                                   CRO
TELEPHONE/FAX:        512-685-6400                                                                                                                 (ORIGINAL SIGNATURE)
                                                                                                                           Ronald Winters
                                                                                                                        _________________________________                               11/21/2018
                                                                                                                                                                                     _______________
MOR-1                                                                                                                             (PRINT NAME OF SIGNATORY)                                DATE

The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as applicable, are: Compass Pointe Holdings, LLC (*1142) ,
Timberlands Healthcare, LLC (*1890), Rockdale Blackhawk, LLC (*0791),Cantera Way Ventures, LLC (*7815), Little River Healthcare Management, LLC (*6688), Little River Healthcare -
Physicians of King’s Daughters, LLC (*5264), King’s Daughters Pharmacy, LLC (*7097), Little River Healthcare Holdings, LLC (*7956).

Notes:
1
  Total disbursements per MOR 1 are net of total Non-operating disbursements and Transfers out on MOR 7. Non-operating disbursements include Restructuring fees, US Trustee fees, Other
Reorganization fees and DIP Financing repayments
2
    The Debtors are working with certain third parties to promptly resolve certain overdue post petition obligations that the Debtors have been made aware of




                                                                                                     MOR1
                                   18-60526-rbk Doc#464 Filed 11/26/18 Entered 11/26/18 12:07:33 Main Document Pg 2 of
                                                                            18
                                                                                                                                                                                                      Page 2 of 18



   CASE NAME:       Little River Healthcare Holdings, LLC et al.
   CASE NUMBER:     18-60526



                                                          COMPARATIVE BALANCE SHEETS
ASSETS        3
                                                       FILING DATE                 MONTH                     MONTH                   MONTH                  MONTH                   MONTH                      MONTH
                                                                     1
                                                        7/24/2018                    July
CURRENT ASSETS
Cash                                                         2,387,729                 2,387,729
Accounts Receivable, Net                                    13,086,414                12,013,267
Inventory: Lower of Cost or Market                             586,307                   586,307
Prepaid Expenses                                             2,811,556                 2,811,556
Investments                                                          0                         0
Other2                                                       3,570,785                 3,570,785
TOTAL CURRENT ASSETS                                        22,442,791                21,369,644
PROPERTY, PLANT & EQUIP. @ COST
Less Accumulated Depreciation
NET BOOK VALUE OF PP & E                                    21,265,326                21,265,326
OTHER ASSETS
 1. Tax Deposits                                                     0                         0
 2. Investments in Subsidiaries                              2,356,897                 2,356,897
 3. Electric Deposit                                                 0                         0
 4. Other Deposits                                                   0                         0
 5. Other Assets                                             3,571,760                 3,571,760
TOTAL ASSETS                                                49,636,774                48,563,626

            MOR-2

Notes:
1
  As of 7/31
2
  Includes amounts due from Medicare, Cost Report Settlement receivables, 1115 Waiver receivables, and miscellaneous other A/R
3
  The assets of the Debtors reported herein do not include unliquidated rights, claims, or causes of action the Debtors may hold, assert, or have asserted in pending or potential litigation or arbitration




                                                                                                          MOR2
                                    18-60526-rbk Doc#464 Filed 11/26/18 Entered 11/26/18 12:07:33 Main Document Pg 3 of
                                                                             18
                                                                                                                                                                                        Page 3 of 18


         CASE NAME:        Little River Healthcare Holdings, LLC et al.
        CASE NUMBER:       18-60526



                                                        COMPARATIVE BALANCE SHEETS
LIABILITIES & OWNER'S                                FILING DATE1              MONTH                 MONTH                  MONTH                 MONTH                 MONTH                  MONTH
EQUITY                                                 7/24/2018                July
LIABILITIES
POST-PETITION LIABILITIES(MOR-4)                                      0           1,085,746
PRE-PETITION LIABILITIES
 Notes Payable - Secured                                  56,008,583            56,008,583
 Priority Debt                                                     0                     0
 Federal Income Tax                                                0                     0
 FICA/Withholding                                                  0                     0
 Unsecured Debt                                           28,712,252            28,712,252
 Other                                                    20,518,048            20,518,048
TOTAL PRE-PETITION LIABILITIES                           105,238,882           105,238,882                                                                      0                     0                       0
TOTAL LIABILITIES2                                       105,238,882           106,324,628                                                                      0                     0                       0
OWNER'S EQUITY (DEFICIT)
PREFERRED STOCK                                                    0                     0
COMMON STOCK                                                       0                     0
ADDITIONAL PAID-IN CAPITAL                                         0                     0
RETAINED EARNINGS: Filing Date                           -55,602,109           -55,602,109
RETAINED EARNINGS: Post Filing Date                                0            -2,158,893
TOTAL OWNER'S EQUITY (NET WORTH)                         -55,602,109           -57,761,002
TOTAL
LIABILITIES &
OWNERS EQUITY                                           $49,636,774           $48,563,626                                                                    $0                    $0                     $0

            MOR-3

Notes:
1
  Balance sheet as of 7/31 has been adjusted for stub-period income to arrive at the Balance sheet as of 7/24. These adjustments were made to Retained Earnings and Accounts Receivable
2
 The Debtors are routinely subject to audit by the Debtors’ largest payor, Medicare. Audits are currently under way by Medicare’s contracting agents, the results of which are unknown. The impact of these
audits could result in: (a) recoupments by Medicare netted against services currently being rendered; and (b) lower (or higher) prospective payment rates




                                                                                                   MOR3
                                 18-60526-rbk Doc#464 Filed 11/26/18 Entered 11/26/18 12:07:33 Main Document Pg 4 of
                                                                          18
                                                                                                                                                                                             Page 4 of 18


 CASE NAME:         Little River Healthcare Holdings, LLC et al.
 CASE NUMBER:       18-60526

                                        SCHEDULE OF POST-PETITION LIABILITIES
                                                                MONTH 1                 MONTH                     MONTH                    MONTH                   MONTH                    MONTH
                                                                July (stub)
TRADE ACCOUNTS PAYABLE                                                        717,602
TAX PAYABLE
 Federal Payroll Taxes                                                              0
 State Payroll Taxes                                                                0
 Ad Valorem Taxes                                                              11,893
 Other Taxes                                                                    3,083
TOTAL TAXES PAYABLE                                                            14,976                         0                        0                       0                        0                   0
SECURED DEBT POST-PETITION                                                          0
ACCRUED INTEREST PAYABLE                                                      126,697
ACCRUED PROFESSIONAL FEES2                                                          0
OTHER ACCRUED LIABILITIES
 1. Estimate Accrued Payroll                                                  226,471
 2. Other Trade Vendor Accrual
 3.
TOTAL POST-PETITION LIABILITIES (MOR-3)                                    1,085,746                          0                        0                       0                        0                   0

        MOR-4

Notes:
1
 Post-petition liabilities for the stub period (July 24-July 31) are based on estimates in which historical financial data was used to create a daily rate and apply to the stub period (7 days)
2
 Payment requires Court approval




                                                                                                     MOR4
                     18-60526-rbk Doc#464 Filed 11/26/18 Entered 11/26/18 12:07:33 Main Document Pg 5 of
                                                              18
                                                                                                                                                                            Page 5 of 18


    CASE NAME:     Little River Healthcare Holdings, LLC et al.
    CASE NUMBER:   18-60526

                                                                        AGING OF POST-PETITION LIABILITIES1
                                                                        MONTH:            July 2018

       DAYS                TOTAL                    TRADE                       FEDERAL                     STATE                  AD VALOREM,                     OTHER1
                                                   ACCOUNTS                      TAXES1                     TAXES1                 OTHER TAXES2
0-30                          1,085,746                     717,602                              0                          0                   14,976                     353,168
31-60                                 0                           0                              0                          0                        0                           0
61-90                                 0                           0                              0                          0                        0                           0
91+                                   0                           0                              0                          0                        0                           0
TOTAL                         1,085,746                     717,602                              0                          0                   14,976                     353,168



                                                                        AGING OF ACCOUNTS RECEIVABLE3

MONTH                     July 31
0-30 DAYS                    4,048,249
31-60 DAYS                   2,852,070
61-90 DAYS                   1,593,379
91+ DAYS                     3,519,569
TOTAL                       12,013,267

                   MOR-5

Notes:
1
 Any increase in Post-petition debt is considered current (0-30 days), and any settlement of Post-petition debt is applied against the most aged (oldest) bucket of debt
2
 Other Post-Petition liabilities indclude: Secured Debt, Accrued Interest, Accrued Professional Fees, and Other Accrued Liabilities
3
 Aging of receivables are estimated using accounts receivable aging buckets within Borrowing base report for each month




                                                                                      MOR5
                                          18-60526-rbk Doc#464 Filed 11/26/18 Entered 11/26/18 12:07:33 Main Document Pg 6 of
                                                                                   18
                                                                                                                                                                          Page 6 of 18


          CASE NAME:         Little River Healthcare Holdings, LLC et al.
         CASE NUMBER:        18-60526
                                                                      STATEMENT OF INCOME (LOSS)
                                                           MONTH                       MONTH                        MONTH                  MONTH   MONTH          MONTH   FILING TO
                                                           July (stub)1                                                                                                   DATE
REVENUES (MOR-1)                                                    1,863,884                                                                                                     1,863,884
TOTAL COST OF REVENUES                                                      0                                                                                                             0
GROSS PROFIT                                                        1,863,884                                                                                                     1,863,884
OPERATING EXPENSES:
   Selling & Marketing                                                     1,915                                                                                                      1,915
   General & Administrative                                            1,327,567                                                                                                  1,327,567
   Insiders Compensation                                                  52,665                                                                                                     52,665
   Professional Fees                                                           0                                                                                                          0
   Other - All Operating Expenses                                        440,017                                                                                                    440,017
   Other                                                                       0                                                                                                          0
TOTAL OPERATING EXPENSES                                               1,822,164                                                                                                  1,822,164
INCOME BEFORE INT, DEPR/TAX (MOR-1)                                       41,720                                                                                                     41,720
INTEREST EXPENSE                                                         396,430                                                                                                    396,430
DEPRECIATION                                                              70,966                                                                                                     70,966
OTHER (INCOME) EXPENSE*                                                        0                                                                                                          0
OTHER ITEMS**                                                          1,733,217                                                                                                  1,733,217
TOTAL INT, DEPR & OTHER ITEMS                                          2,200,613                                                                                                  2,200,613
NET INCOME BEFORE TAXES                                               -2,158,893                                                                                                 -2,158,893
FEDERAL INCOME TAXES                                                                                                                                                                      0
NET INCOME (LOSS) (MOR-1)                                          ($2,158,893)                                                                                                  -2,158,893
Accrual Accounting Required, Otherwise Footnote with Explanation.
* Footnote Mandatory. Includes Retained Professionals
* * Unusual and/or infrequent item(s) outside the ordinary course of business requires footnote. Includes Profit / (Loss) in Meridian JV
               MOR-6
Notes:
1
  July (stub) income and expenses are estimated using a daily rate pulled from the closed July 31 Income Statement and pro-rated for the 7 days from July 24th - 31st




                                                                                                                           MOR6
18-60526-rbk Doc#464 Filed 11/26/18 Entered 11/26/18 12:07:33 Main Document Pg 7 of
                                         18                                                                                                                                                             Page 7 of 18




        CASE NAME: Little River Healthcare Holdings, LLC et al.
       CASE NUMBER: 18-60526
     CONSOLIDATED
     CASH RECEIPTS AND                                MONTH                        MONTH                 MONTH                MONTH                 MONTH                MONTH       FILING TO
     DISBURSEMENTS 3                                  July (stub)                                                                                                                    DATE
      1. CASH-BEGINNING OF MONTH                                     1,923,559                                                                                                           $1,923,559
     RECEIPTS:
      2. CASH SALES                                                        -                                                                                                                        0
      3. COLLECTION OF ACCOUNTS RECEIVABLE                           1,978,490                                                                                                              1,978,490
      4. LOANS & ADVANCES (attach list)                                    -                                                                                                                        0
      4. LOANS & ADVANCES (new)                                            -                                                                                                                        0
      5. SALE OF ASSETS                                                    -                                                                                                                        0
      6. OTHER (attach list)                                         4,048,784                                                                                                              4,048,784
     TOTAL RECEIPTS**                                                6,027,274                                                                                                              6,027,274
     (Withdrawal) Contribution by Individual Debtor MFR-2*

     DISBURSEMENTS:
      7. NET PAYROLL                                                1,074,207                                                                                                               1,074,207
      8. PAYROLL TAXES PAID                                               -                                                                                                                         0
      9. SALES, USE & OTHER TAXES PAID                                    -                                                                                                                         0
     10. SECURED/RENTAL/LEASES                                        699,006                                                                                                                 699,006
     11. UTILITIES & TELEPHONE                                            466                                                                                                                     466
     12. INSURANCE                                                      5,943                                                                                                                   5,943
     13. INVENTORY PURCHASES                                            8,182                                                                                                                   8,182
     14. VEHICLE EXPENSES                                                 -                                                                                                                         0
     15. TRAVEL & ENTERTAINMENT                                           -                                                                                                                         0
     16. REPAIRS, MAINTENANCE & SUPPLIES                                  -                                                                                                                         0
     17. ADMINISTRATIVE & SELLING                                       1,646                                                                                                                   1,646
     17.1 REMIT FUNDS TO JV                                               -                                                                                                                         0
     18. OTHER (attach list)                                        3,806,037                                                                                                               3,806,037
     TOTAL DISBURSEMENTS FROM OPERATIONS                            5,595,486                                                                                                               5,595,486
     19. RESTRUCTURING FEES          1
                                                                          -                                                                                                                         0
     20. U.S. TRUSTEE FEES                                                -                                                                                                                         0
     21. DIP FINANCING REPAYMENTS                                         -                                                                                                                         0
                                                  1
     21. OTHER REORGANIZATION FEES                                        -                                                                                                                         0
     TOTAL DISBURSEMENTS**                                          5,595,486                                                                                                               5,595,486
     22. NET CASH FLOW                                                431,788                                                                                                                 431,788
     23. CASH - END OF MONTH (MOR-2)                               $2,355,347                                                                                                               2,355,347


                                              2
     SUMMARY OF OTHER ITEMS                                                                                                                                                          FILING TO
     RECEIPTS:                                                July (stub)                                                                                                            DATE
     Other Non-Patient Receipts                                        187,747
     Receipt of 2017 Cost Report Adjustment                                -
     Joint Venture Profit Share Receipts                                   -
     Waiver 1115                                                           -
     Transfer In                                                     3,861,037
      6. OTHER (attach list)                                         4,048,784                       0                    0                     0                    0           0                 0
     DISBURSEMENTS:
     Other Operating Expenses - SyneSource                                 -
     1115 Waiver Payment                                                   -
     Transfer Out                                                    3,806,037
     18. OTHER (attach list)                                         3,806,037                       0                    0                     0                    0           0                 0
                    MOR-7

     Notes:
     1
       Restructuring fees and Other Reorganization fees are transferred into escrow based on the court approved budget and do not represent a true outflow of cash
     2
       Transfers in/out represent cash transfers against the bank accounts
     3
       Based on the bank activity, so balance will vary from MOR-2 which is based on the book balance




                                                                                               MOR7 - Consolidated
18-60526-rbk Doc#464 Filed 11/26/18 Entered 11/26/18 12:07:33 Main Document Pg 8 of
                                         18                                                                                                                                                                          Page 8 of 18




        CASE NAME:           Little River Healthcare Management, LLC
       CASE NUMBER:          18-60530

   CASH RECEIPTS AND                                         MONTH                     MONTH               MONTH                MONTH                 MONTH                    MONTH             FILING TO
   DISBURSEMENTS                                             July (stub)                                                                                                                         DATE
    1. CASH-BEGINNING OF MONTH                                               292                                                                                                                              $292
   RECEIPTS:
    2. CASH SALES                                                          -                                                                                                                                    0
    3. COLLECTION OF ACCOUNTS RECEIVABLE                                   -                                                                                                                                    0
    4. LOANS & ADVANCES (attach list)                                      -                                                                                                                                    0
    4.1. LOANS & ADVANCES (new)                                            -                                                                                                                                    0
    5. SALE OF ASSETS                                                      -                                                                                                                                    0
    6. OTHER (attach list)                                             186,054                                                                                                                            186,054
   TOTAL RECEIPTS**                                                    186,054                                                                                                                            186,054
   (Withdrawal) Contribution by Individual Debtor MFR-2*
   DISBURSEMENTS:
    7. NET PAYROLL                                                     175,038                                                                                                                            175,038
    8. PAYROLL TAXES PAID                                                  -                                                                                                                                    0
    9. SALES, USE & OTHER TAXES PAID                                       -                                                                                                                                    0
   10. SECURED/RENTAL/LEASES                                               -                                                                                                                                    0
   11. UTILITIES & TELEPHONE                                               -                                                                                                                                    0
   12. INSURANCE                                                           -                                                                                                                                    0
   13. INVENTORY PURCHASES                                                 -                                                                                                                                    0
   14. VEHICLE EXPENSES                                                    -                                                                                                                                    0
   15. TRAVEL & ENTERTAINMENT                                              -                                                                                                                                    0
   16. REPAIRS, MAINTENANCE & SUPPLIES                                     -                                                                                                                                    0
   17. ADMINISTRATIVE & SELLING                                            -                                                                                                                                    0
   17.1 REMIT FUNDS TO JV                                                  -                                                                                                                                    0
   18. OTHER (attach list)                                              11,291                                                                                                                             11,291
   TOTAL DISBURSEMENTS FROM OPERATIONS                                 186,329                                                                                                                            186,329
   19. RESTRUCTURING FEES
                                   1
                                                                           -                                                                                                                                    0
   20. U.S. TRUSTEE FEES                                                   -                                                                                                                                    0
   21. DIP FINANCING REPAYMENTS                                            -                                                                                                                                    0
                                                1
   21. OTHER REORGANIZATION FEES                                           -                                                                                                                                    0
   TOTAL DISBURSEMENTS**                                               186,329                                                                                                                            186,329
   22. NET CASH FLOW                                                      (275)                                                                                                                              (275)
   23. CASH - END OF MONTH (MOR-2)                                         $17                                                                                                                                 17

   LRHM
                                            2
   SUMMARY OF OTHER ITEMS                                                  7/31/2018           8/31/2018            9/30/2018            10/31/2018               11/30/2018           12/31/2018 FILING TO
   RECEIPTS:                                                 July (stub)                                                                                                                         DATE
   Other Non-Patient Receipts                                              -
   Receipt of 2017 Cost Report Adjustment                                  -
   Joint Venture Profit Share Receipts                                     -
   Waiver 1115                                                             -
   Transfer In                                                         186,054
    6. OTHER (attach list)                                             186,054                       0                    0                     0                        0                   0                   0
   DISBURSEMENTS:
   Other Operating Expenses - SyneSource                                      -
   1115 Waiver Payment                                                        -
   Transfer Out                                                            11,291
   18. OTHER (attach list)                                                 11,291                    0                    0                     0                        0                   0                   0
                  MOR-7

   Notes:
   1
    Restructuring fees and Other Reorganization fees are transferred into escrow based on the court approved budget and do not represent a true outflow of cash
   2
    Transfers in/out represent cash transfers against the bank accounts




                                                                                                   MOR7 - LRHM
18-60526-rbk Doc#464 Filed 11/26/18 Entered 11/26/18 12:07:33 Main Document Pg 9 of
                                         18                                                                                                                                                                          Page 9 of 18




        CASE NAME:           Rockdale Blackhawk, LLC
       CASE NUMBER:          18-60528

   CASH RECEIPTS AND                                        MONTH                     MONTH                MONTH                MONTH                 MONTH                    MONTH             FILING TO
   DISBURSEMENTS                                            July (stub)                                                                                                                          DATE
    1. CASH-BEGINNING OF MONTH                                      1,873,236                                                                                                                           $1,873,236
   RECEIPTS:
    2. CASH SALES                                                         -                                                                                                                                      0
    3. COLLECTION OF ACCOUNTS RECEIVABLE                            1,860,327                                                                                                                            1,860,327
    4. LOANS & ADVANCES (attach list)                                     -                                                                                                                                      0
    4.1. LOANS & ADVANCES (new)                                           -                                                                                                                                      0
    5. SALE OF ASSETS                                                     -                                                                                                                                      0
    6. OTHER (attach list)                                          3,688,173                                                                                                                            3,688,173
   TOTAL RECEIPTS**                                                 5,548,500                                                                                                                            5,548,500
   (Withdrawal) Contribution by Individual Debtor MFR-2*
   DISBURSEMENTS:
    7. NET PAYROLL                                                    899,169                                                                                                                              899,169
    8. PAYROLL TAXES PAID                                                 -                                                                                                                                      0
    9. SALES, USE & OTHER TAXES PAID                                      -                                                                                                                                      0
   10. SECURED/RENTAL/LEASES                                          699,006                                                                                                                              699,006
   11. UTILITIES & TELEPHONE                                              466                                                                                                                                  466
   12. INSURANCE                                                        5,943                                                                                                                                5,943
   13. INVENTORY PURCHASES                                              8,182                                                                                                                                8,182
   14. VEHICLE EXPENSES                                                   -                                                                                                                                      0
   15. TRAVEL & ENTERTAINMENT                                             -                                                                                                                                      0
   16. REPAIRS, MAINTENANCE & SUPPLIES                                    -                                                                                                                                      0
   17. ADMINISTRATIVE & SELLING                                         1,618                                                                                                                                1,618
   17.1 REMIT FUNDS TO JV                                                 -                                                                                                                                      0
   18. OTHER (attach list)                                          3,635,980                                                                                                                            3,635,980
   TOTAL DISBURSEMENTS FROM OPERATIONS                              5,250,363                                                                                                                            5,250,363
   19. RESTRUCTURING FEES
                                   1
                                                                          -                                                                                                                                      0
   20. U.S. TRUSTEE FEES                                                  -                                                                                                                                      0
   21. DIP FINANCING REPAYMENTS                                           -                                                                                                                                      0
                                                1
   21. OTHER REORGANIZATION FEES                                          -                                                                                                                                      0
   TOTAL DISBURSEMENTS**                                            5,250,363                                                                                                                            5,250,363
   22. NET CASH FLOW                                                  298,137                                                                                                                              298,137
   23. CASH - END OF MONTH (MOR-2)                                 $2,171,372                                                                                                                            2,171,372

   Rockdale
                                            2
   SUMMARY OF OTHER ITEMS                                                 7/31/2018            8/31/2018            9/30/2018            10/31/2018               11/30/2018           12/31/2018 FILING TO
   RECEIPTS:                                                July (stub)                                                                                                                          DATE
   Other Non-Patient Receipts                                         147,173
   Receipt of 2017 Cost Report Adjustment                                 -
   Joint Venture Profit Share Receipts                                    -
   Waiver 1115                                                            -
   Transfer In                                                      3,541,001
    6. OTHER (attach list)                                          3,688,173                        0                    0                     0                        0                   0                  0
   DISBURSEMENTS:
   Other Operating Expenses - SyneSource                                  -
   1115 Waiver Payment                                                    -
   Transfer Out                                                     3,635,980
   18. OTHER (attach list)                                          3,635,980                        0                    0                     0                        0                   0                  0
                  MOR-7

   Notes:
   1
    Restructuring fees and Other Reorganization fees are transferred into escrow based on the court approved budget and do not represent a true outflow of cash
   2
    Transfers in/out represent cash transfers against the bank accounts




                                                                                                 MOR7 - Rockdale
18-60526-rbk Doc#464 Filed 11/26/18 Entered 11/26/18 12:07:33 Main Document Pg 10
                                       of 18                                                                                                                                                                        Page 10 of 18




       CASE NAME:           King’s Daughters Pharmacy, LLC
      CASE NUMBER:          18-60532

  CASH RECEIPTS AND                                          MONTH                      MONTH               MONTH               MONTH                MONTH                    MONTH             FILING TO
  DISBURSEMENTS                                              July (stub)                                                                                                                        DATE
   1. CASH-BEGINNING OF MONTH                                              239.04                                                                                                                            $239
  RECEIPTS:
   2. CASH SALES                                                           -                                                                                                                                   0
   3. COLLECTION OF ACCOUNTS RECEIVABLE                                117,751                                                                                                                           117,751
   4. LOANS & ADVANCES (attach list)                                       -                                                                                                                                   0
   4.1. LOANS & ADVANCES (new)                                             -                                                                                                                                   0
   5. SALE OF ASSETS                                                       -                                                                                                                                   0
   6. OTHER (attach list)                                               39,716                                                                                                                            39,716
  TOTAL RECEIPTS**                                                     157,467                                                                                                                           157,467
  (Withdrawal) Contribution by Individual Debtor MFR-2*
  DISBURSEMENTS:
   7. NET PAYROLL                                                              -                                                                                                                               0
   8. PAYROLL TAXES PAID                                                       -                                                                                                                               0
   9. SALES, USE & OTHER TAXES PAID                                            -                                                                                                                               0
  10. SECURED/RENTAL/LEASES                                                    -                                                                                                                               0
  11. UTILITIES & TELEPHONE                                                    -                                                                                                                               0
  12. INSURANCE                                                                -                                                                                                                               0
  13. INVENTORY PURCHASES                                                      -                                                                                                                               0
  14. VEHICLE EXPENSES                                                         -                                                                                                                               0
  15. TRAVEL & ENTERTAINMENT                                                   -                                                                                                                               0
  16. REPAIRS, MAINTENANCE & SUPPLIES                                          -                                                                                                                               0
  17. ADMINISTRATIVE & SELLING                                               28                                                                                                                               28
  17.1 REMIT FUNDS TO JV                                                   -                                                                                                                                   0
  18. OTHER (attach list)                                              157,438                                                                                                                           157,438
  TOTAL DISBURSEMENTS FROM OPERATIONS                                  157,467                                                                                                                           157,467
  19. RESTRUCTURING FEES
                                  1
                                                                           -                                                                                                                                   0
  20. U.S. TRUSTEE FEES                                                    -                                                                                                                                   0
  21. DIP FINANCING REPAYMENTS                                             -                                                                                                                                   0
                                               1
  21. OTHER REORGANIZATION FEES                                            -                                                                                                                                   0
  TOTAL DISBURSEMENTS**                                                157,467                                                                                                                           157,467
  22. NET CASH FLOW                                                           0                                                                                                                                0
  23. CASH - END OF MONTH (MOR-2)                                         $239                                                                                                                              $239

  KDP
                                           2
  SUMMARY OF OTHER ITEMS                                                    7/31/2018           8/31/2018           9/30/2018           10/31/2018               11/30/2018           12/31/2018 FILING TO
  RECEIPTS:                                                  July (stub)                                                                                                                        DATE
  Other Non-Patient Receipts                                               39,688
  Receipt of 2017 Cost Report Adjustment                                      -
  Joint Venture Profit Share Receipts                                         -
  Waiver 1115                                                                 -
  Transfer In                                                                   28
   6. OTHER (attach list)                                                  39,716                     0                   0                    0                        0                   0                   0
  DISBURSEMENTS:
  Other Operating Expenses - SyneSource                                    -
  1115 Waiver Payment                                                      -
  Transfer Out                                                         157,438
  18. OTHER (attach list)                                              157,438                        0                   0                    0                        0                   0                   0
                 MOR-7

  Notes:
  1
   Restructuring fees and Other Reorganization fees are transferred into escrow based on the court approved budget and do not represent a true outflow of cash
  2
   Transfers in/out represent cash transfers against the bank accounts




                                                                                                     MOR7 - KDP
18-60526-rbk Doc#464 Filed 11/26/18 Entered 11/26/18 12:07:33 Main Document Pg 11
                                       of 18                                                                                                                                                                       Page 11 of 18




        CASE NAME:           Little River Healthcare Holdings, LLC
       CASE NUMBER:          18-60526

   CASH RECEIPTS AND                                             MONTH                     MONTH               MONTH               MONTH                 MONTH                  MONTH             FILING TO
   DISBURSEMENTS                                                 July (stub)                                                                                                                      DATE
    1. CASH-BEGINNING OF MONTH                                           49,489.33                                                                                                                       $49,489
   RECEIPTS:
    2. CASH SALES                                                              -                                                                                                                               0
    3. COLLECTION OF ACCOUNTS RECEIVABLE                                       -                                                                                                                               0
    4. LOANS & ADVANCES (attach list)                                          -                                                                                                                               0
    4.1. LOANS & ADVANCES (new)                                                -                                                                                                                               0
    5. SALE OF ASSETS                                                          -                                                                                                                               0
    6. OTHER (attach list)                                                 132,655                                                                                                                       132,655
   TOTAL RECEIPTS**                                                        132,655                                                                                                                       132,655
   (Withdrawal) Contribution by Individual Debtor MFR-2*
   DISBURSEMENTS:
    7. NET PAYROLL                                                                -                                                                                                                          0
    8. PAYROLL TAXES PAID                                                         -                                                                                                                          0
    9. SALES, USE & OTHER TAXES PAID                                              -                                                                                                                          0
   10. SECURED/RENTAL/LEASES                                                      -                                                                                                                          0
   11. UTILITIES & TELEPHONE                                                      -                                                                                                                          0
   12. INSURANCE                                                                  -                                                                                                                          0
   13. INVENTORY PURCHASES                                                        -                                                                                                                          0
   14. VEHICLE EXPENSES                                                           -                                                                                                                          0
   15. TRAVEL & ENTERTAINMENT                                                     -                                                                                                                          0
   16. REPAIRS, MAINTENANCE & SUPPLIES                                            -                                                                                                                          0
   17. ADMINISTRATIVE & SELLING                                                   -                                                                                                                          0
   17.1 REMIT FUNDS TO JV                                                         -                                                                                                                          0
   18. OTHER (attach list)                                                            28                                                                                                                    28
   TOTAL DISBURSEMENTS FROM OPERATIONS                                                28                                                                                                                    28
   19. RESTRUCTURING FEES
                                   1
                                                                                  -                                                                                                                          0
   20. U.S. TRUSTEE FEES                                                          -                                                                                                                          0
   21. DIP FINANCING REPAYMENTS                                                   -                                                                                                                          0
                                                1
   21. OTHER REORGANIZATION FEES                                                  -                                                                                                                          0
   TOTAL DISBURSEMENTS**                                                       28                                                                                                                           28
   22. NET CASH FLOW                                                      132,627                                                                                                                      132,627
   23. CASH - END OF MONTH (MOR-2)                                       $182,116                                                                                                                     $182,116

   LRHH
                                            2
   SUMMARY OF OTHER ITEMS                                                      7/31/2018           8/31/2018           9/30/2018            10/31/2018             11/30/2018           12/31/2018 FILING TO
   RECEIPTS:                                                     July (stub)                                                                                                                      DATE
   Other Non-Patient Receipts                                                  -
   Receipt of 2017 Cost Report Adjustment                                      -
   Joint Venture Profit Share Receipts                                         -
   Waiver 1115                                                                 -
   Transfer In                                                             132,655
    6. OTHER (attach list)                                                 132,655                       0                   0                     0                      0                   0                0
   DISBURSEMENTS:
   Other Operating Expenses - SyneSource                                          -
   1115 Waiver Payment                                                            -
   Transfer Out                                                                       28
   18. OTHER (attach list)                                                            28                 0                   0                     0                      0                   0                0
                  MOR-7

   Notes:
   1
     Restructuring fees and Other Reorganization fees are transferred into escrow based on the court approved budget and do not represent a true outflow of cash
   2
     Transfers in/out represent cash transfers against the bank accounts




                                                                                                    MOR7 - LRHH
18-60526-rbk Doc#464 Filed 11/26/18 Entered 11/26/18 12:07:33 Main Document Pg 12
                                       of 18                                                                                                                                                                      Page 12 of 18




       CASE NAME:           Compass Pointe Holdings, LLC
      CASE NUMBER:          18-60525

  CASH RECEIPTS AND                                        MONTH                     MONTH                MONTH                MONTH                 MONTH                    MONTH             FILING TO
  DISBURSEMENTS                                            July (stub)                                                                                                                          DATE
   1. CASH-BEGINNING OF MONTH                                                   $0                                                                                                                           $0
  RECEIPTS:
   2. CASH SALES                                                            -                                                                                                                                0
   3. COLLECTION OF ACCOUNTS RECEIVABLE                                     -                                                                                                                                0
   4. LOANS & ADVANCES (attach list)                                        -                                                                                                                                0
   4.1. LOANS & ADVANCES (new)                                              -                                                                                                                                0
   5. SALE OF ASSETS                                                        -                                                                                                                                0
   6. OTHER (attach list)                                                   -                                                                                                                                0
  TOTAL RECEIPTS**                                                          -                                                                                                                                0
  (Withdrawal) Contribution by Individual Debtor MFR-2*
  DISBURSEMENTS:
   7. NET PAYROLL                                                           -                                                                                                                                 0
   8. PAYROLL TAXES PAID                                                    -                                                                                                                                 0
   9. SALES, USE & OTHER TAXES PAID                                         -                                                                                                                                 0
  10. SECURED/RENTAL/LEASES                                                 -                                                                                                                                 0
  11. UTILITIES & TELEPHONE                                                 -                                                                                                                                 0
  12. INSURANCE                                                             -                                                                                                                                 0
  13. INVENTORY PURCHASES                                                   -                                                                                                                                 0
  14. VEHICLE EXPENSES                                                      -                                                                                                                                 0
  15. TRAVEL & ENTERTAINMENT                                                -                                                                                                                                 0
  16. REPAIRS, MAINTENANCE & SUPPLIES                                       -                                                                                                                                 0
  17. ADMINISTRATIVE & SELLING                                              -                                                                                                                                 0
  17.1 REMIT FUNDS TO JV                                                    -                                                                                                                                 0
  18. OTHER (attach list)                                                   -                                                                                                                                 0
  TOTAL DISBURSEMENTS FROM OPERATIONS                                           0                                                                                                                             0
  19. RESTRUCTURING FEES
                                  1
                                                                            -                                                                                                                                 0
  20. U.S. TRUSTEE FEES                                                     -                                                                                                                                 0
  21. DIP FINANCING REPAYMENTS                                              -                                                                                                                                 0
                                               1
  21. OTHER REORGANIZATION FEES                                             -                                                                                                                                 0
  TOTAL DISBURSEMENTS**                                                          0                                                                                                                            0
  22. NET CASH FLOW                                                              0                                                                                                                            0
  23. CASH - END OF MONTH (MOR-2)                                               $0                                                                                                                           $0

  Compass
                                           2
  SUMMARY OF OTHER ITEMS                                                 7/31/2018            8/31/2018            9/30/2018            10/31/2018               11/30/2018           12/31/2018 FILING TO
  RECEIPTS:                                                July (stub)                                                                                                                          DATE
  Other Non-Patient Receipts                                                -
  Receipt of 2017 Cost Report Adjustment                                    -
  Joint Venture Profit Share Receipts                                       -
  Waiver 1115                                                               -
  Transfer In                                                               -
   6. OTHER (attach list)                                                       0                   0                    0                     0                        0                   0                 0
  DISBURSEMENTS:
  Other Operating Expenses - SyneSource                                     -
  1115 Waiver Payment                                                       -
  Transfer Out                                                              -
  18. OTHER (attach list)                                                       0                   0                    0                     0                        0                   0                 0
                 MOR-7

  Notes:
  1
   Restructuring fees and Other Reorganization fees are transferred into escrow based on the court approved budget and do not represent a true outflow of cash
  2
   Transfers in/out represent cash transfers against the bank accounts




                                                                                                MOR7 - Compass
18-60526-rbk Doc#464 Filed 11/26/18 Entered 11/26/18 12:07:33 Main Document Pg 13
                                       of 18                                                                                                                                                                         Page 13 of 18




       CASE NAME:           Timberlands Healthcare, LLC
      CASE NUMBER:          18-60527

  CASH RECEIPTS AND                                        MONTH                     MONTH                MONTH                MONTH                 MONTH                    MONTH             FILING TO
  DISBURSEMENTS                                            July (stub)                                                                                                                          DATE
   1. CASH-BEGINNING OF MONTH                                              303                                                                                                                               $303
  RECEIPTS:
   2. CASH SALES                                                            -                                                                                                                                    0
   3. COLLECTION OF ACCOUNTS RECEIVABLE                                     413                                                                                                                                413
   4. LOANS & ADVANCES (attach list)                                        -                                                                                                                                    0
   4.1. LOANS & ADVANCES (new)                                              -                                                                                                                                    0
   5. SALE OF ASSETS                                                        -                                                                                                                                    0
   6. OTHER (attach list)                                                 2,186                                                                                                                              2,186
  TOTAL RECEIPTS**                                                        2,599                                                                                                                              2,599
  (Withdrawal) Contribution by Individual Debtor MFR-2*
  DISBURSEMENTS:
   7. NET PAYROLL                                                           -                                                                                                                                    0
   8. PAYROLL TAXES PAID                                                    -                                                                                                                                    0
   9. SALES, USE & OTHER TAXES PAID                                         -                                                                                                                                    0
  10. SECURED/RENTAL/LEASES                                                 -                                                                                                                                    0
  11. UTILITIES & TELEPHONE                                                 -                                                                                                                                    0
  12. INSURANCE                                                             -                                                                                                                                    0
  13. INVENTORY PURCHASES                                                   -                                                                                                                                    0
  14. VEHICLE EXPENSES                                                      -                                                                                                                                    0
  15. TRAVEL & ENTERTAINMENT                                                -                                                                                                                                    0
  16. REPAIRS, MAINTENANCE & SUPPLIES                                       -                                                                                                                                    0
  17. ADMINISTRATIVE & SELLING                                              -                                                                                                                                    0
  17.1 REMIT FUNDS TO JV                                                    -                                                                                                                                    0
  18. OTHER (attach list)                                                 1,299                                                                                                                              1,299
  TOTAL DISBURSEMENTS FROM OPERATIONS                                     1,299                                                                                                                              1,299
  19. RESTRUCTURING FEES
                                  1
                                                                            -                                                                                                                                    0
  20. U.S. TRUSTEE FEES                                                     -                                                                                                                                    0
  21. DIP FINANCING REPAYMENTS                                              -                                                                                                                                    0
                                               1
  21. OTHER REORGANIZATION FEES                                             -                                                                                                                                    0
  TOTAL DISBURSEMENTS**                                                   1,299                                                                                                                              1,299
  22. NET CASH FLOW                                                       1,299                                                                                                                              1,299
  23. CASH - END OF MONTH (MOR-2)                                        $1,602                                                                                                                              1,602

  THC
                                           2
  SUMMARY OF OTHER ITEMS                                                 7/31/2018            8/31/2018            9/30/2018            10/31/2018               11/30/2018           12/31/2018 FILING TO
  RECEIPTS:                                                July (stub)                                                                                                                          DATE
  Other Non-Patient Receipts                                                886
  Receipt of 2017 Cost Report Adjustment                                    -
  Joint Venture Profit Share Receipts                                       -
  Waiver 1115                                                               -
  Transfer In                                                             1,299
   6. OTHER (attach list)                                                 2,186                     0                    0                     0                        0                   0                   0
  DISBURSEMENTS:
  Other Operating Expenses - SyneSource                                     -
  1115 Waiver Payment                                                       -
  Transfer Out                                                            1,299
  18. OTHER (attach list)                                                 1,299                     0                    0                     0                        0                   0                   0
                 MOR-7

  Notes:
  1
   Restructuring fees and Other Reorganization fees are transferred into escrow based on the court approved budget and do not represent a true outflow of cash
  2
   Transfers in/out represent cash transfers against the bank accounts




                                                                                                   MOR7 - THC
18-60526-rbk Doc#464 Filed 11/26/18 Entered 11/26/18 12:07:33 Main Document Pg 14
                                       of 18                                                                                                                                                                      Page 14 of 18




       CASE NAME:           Little River Healthcare - Physicians of King’s Daughters LLC
      CASE NUMBER:          18-60531

  CASH RECEIPTS AND                                           MONTH                     MONTH               MONTH               MONTH                MONTH                    MONTH             FILING TO
  DISBURSEMENTS                                               July (stub)                                                                                                                       DATE
   1. CASH-BEGINNING OF MONTH                                                      $0                                                                                                                        $0
  RECEIPTS:
   2. CASH SALES                                                               -                                                                                                                             0
   3. COLLECTION OF ACCOUNTS RECEIVABLE                                        -                                                                                                                             0
   4. LOANS & ADVANCES (attach list)                                           -                                                                                                                             0
   4.1. LOANS & ADVANCES (new)                                                 -                                                                                                                             0
   5. SALE OF ASSETS                                                           -                                                                                                                             0
   6. OTHER (attach list)                                                      -                                                                                                                             0
  TOTAL RECEIPTS**                                                             -                                                                                                                             0
  (Withdrawal) Contribution by Individual Debtor MFR-2*
  DISBURSEMENTS:
   7. NET PAYROLL                                                              -                                                                                                                              0
   8. PAYROLL TAXES PAID                                                       -                                                                                                                              0
   9. SALES, USE & OTHER TAXES PAID                                            -                                                                                                                              0
  10. SECURED/RENTAL/LEASES                                                    -                                                                                                                              0
  11. UTILITIES & TELEPHONE                                                    -                                                                                                                              0
  12. INSURANCE                                                                -                                                                                                                              0
  13. INVENTORY PURCHASES                                                      -                                                                                                                              0
  14. VEHICLE EXPENSES                                                         -                                                                                                                              0
  15. TRAVEL & ENTERTAINMENT                                                   -                                                                                                                              0
  16. REPAIRS, MAINTENANCE & SUPPLIES                                          -                                                                                                                              0
  17. ADMINISTRATIVE & SELLING                                                 -                                                                                                                              0
  17.1 REMIT FUNDS TO JV                                                       -                                                                                                                              0
  18. OTHER (attach list)                                                      -                                                                                                                              0
  TOTAL DISBURSEMENTS FROM OPERATIONS                                              0                                                                                                                          0
  19. RESTRUCTURING FEES
                                  1
                                                                               -                                                                                                                              0
  20. U.S. TRUSTEE FEES                                                        -                                                                                                                              0
  21. DIP FINANCING REPAYMENTS                                                 -                                                                                                                              0
                                               1
  21. OTHER REORGANIZATION FEES                                                -                                                                                                                              0
  TOTAL DISBURSEMENTS**                                                             0                                                                                                                         0
  22. NET CASH FLOW                                                                 0                                                                                                                         0
  23. CASH - END OF MONTH (MOR-2)                                                  $0                                                                                                                        $0

  PKD
                                           2
  SUMMARY OF OTHER ITEMS                                                    7/31/2018           8/31/2018           9/30/2018           10/31/2018               11/30/2018           12/31/2018 FILING TO
  RECEIPTS:                                                   July (stub)                                                                                                                       DATE
  Other Non-Patient Receipts                                                   -
  Receipt of 2017 Cost Report Adjustment                                       -
  Joint Venture Profit Share Receipts                                          -
  Waiver 1115                                                                  -
  Transfer In                                                                  -
   6. OTHER (attach list)                                                          0                  0                   0                    0                        0                   0                 0
  DISBURSEMENTS:
  Other Operating Expenses - SyneSource                                        -
  1115 Waiver Payment                                                          -
  Transfer Out                                                                 -
  18. OTHER (attach list)                                                          0                  0                   0                    0                        0                   0                 0
                 MOR-7

  Notes:
  1
   Restructuring fees and Other Reorganization fees are transferred into escrow based on the court approved budget and do not represent a true outflow of cash
  2
   Transfers in/out represent cash transfers against the bank accounts




                                                                                                     MOR7 - PKD
18-60526-rbk Doc#464 Filed 11/26/18 Entered 11/26/18 12:07:33 Main Document Pg 15
                                       of 18                                                                                                                                                                      Page 15 of 18




       CASE NAME:           Cantera Way Ventures, LLC
      CASE NUMBER:          18-60529

  CASH RECEIPTS AND                                        MONTH                     MONTH                MONTH                MONTH                 MONTH                    MONTH             FILING TO
  DISBURSEMENTS                                            July (stub)                                                                                                                          DATE
   1. CASH-BEGINNING OF MONTH                                                   $0                                                                                                                           $0
  RECEIPTS:
   2. CASH SALES                                                            -                                                                                                                                0
   3. COLLECTION OF ACCOUNTS RECEIVABLE                                     -                                                                                                                                0
   4. LOANS & ADVANCES (attach list)                                        -                                                                                                                                0
   4.1. LOANS & ADVANCES (new)                                              -                                                                                                                                0
   5. SALE OF ASSETS                                                        -                                                                                                                                0
   6. OTHER (attach list)                                                   -                                                                                                                                0
  TOTAL RECEIPTS**                                                          -                                                                                                                                0
  (Withdrawal) Contribution by Individual Debtor MFR-2*
  DISBURSEMENTS:
   7. NET PAYROLL                                                           -                                                                                                                                 0
   8. PAYROLL TAXES PAID                                                    -                                                                                                                                 0
   9. SALES, USE & OTHER TAXES PAID                                         -                                                                                                                                 0
  10. SECURED/RENTAL/LEASES                                                 -                                                                                                                                 0
  11. UTILITIES & TELEPHONE                                                 -                                                                                                                                 0
  12. INSURANCE                                                             -                                                                                                                                 0
  13. INVENTORY PURCHASES                                                   -                                                                                                                                 0
  14. VEHICLE EXPENSES                                                      -                                                                                                                                 0
  15. TRAVEL & ENTERTAINMENT                                                -                                                                                                                                 0
  16. REPAIRS, MAINTENANCE & SUPPLIES                                       -                                                                                                                                 0
  17. ADMINISTRATIVE & SELLING                                              -                                                                                                                                 0
  17.1 REMIT FUNDS TO JV                                                    -                                                                                                                                 0
  18. OTHER (attach list)                                                   -                                                                                                                                 0
  TOTAL DISBURSEMENTS FROM OPERATIONS                                           0                                                                                                                             0
  19. RESTRUCTURING FEES
                                  1
                                                                            -                                                                                                                                 0
  20. U.S. TRUSTEE FEES                                                     -                                                                                                                                 0
  21. DIP FINANCING REPAYMENTS                                              -                                                                                                                                 0
                                               1
  21. OTHER REORGANIZATION FEES                                             -                                                                                                                                 0
  TOTAL DISBURSEMENTS**                                                          0                                                                                                                            0
  22. NET CASH FLOW                                                              0                                                                                                                            0
  23. CASH - END OF MONTH (MOR-2)                                               $0                                                                                                                           $0

  Cantera
                                           2
  SUMMARY OF OTHER ITEMS                                                 7/31/2018            8/31/2018            9/30/2018            10/31/2018               11/30/2018           12/31/2018 FILING TO
  RECEIPTS:                                                July (stub)                                                                                                                          DATE
  Other Non-Patient Receipts                                                -
  Receipt of 2017 Cost Report Adjustment                                    -
  Joint Venture Profit Share Receipts                                       -
  Waiver 1115                                                               -
  Transfer In                                                               -
   6. OTHER (attach list)                                                       0                   0                    0                     0                        0                   0                 0
  DISBURSEMENTS:
  Other Operating Expenses - SyneSource                                     -
  1115 Waiver Payment                                                       -
  Transfer Out                                                              -
  18. OTHER (attach list)                                                       0                   0                    0                     0                        0                   0                 0
                 MOR-7

  Notes:
  1
   Restructuring fees and Other Reorganization fees are transferred into escrow based on the court approved budget and do not represent a true outflow of cash
  2
   Transfers in/out represent cash transfers against the bank accounts




                                                                                                MOR7 - Cantera
                                                               18-60526-rbk Doc#464 Filed 11/26/18 Entered 11/26/18 12:07:33 Main Document Pg 16
                                                                                                      of 18                                                                                                                                                                                                                                                               Page 16 of 18




                            CASE NAME:     Little River Healthcare Holdings, LLC et al.
                           CASE NUMBER:    18-60526

                                                                           CASH ACCOUNT RECONCILIATION
                                                                           Period Ending     7/31/2018

BANK NAME                                                           BBVA Compass                    BBVA Compass                    BBVA Compass                     BBVA Compass                  BBVA Compass                 Citizens National Bank            First National Banl of Cntrl TFirst National Banl of Cntrl TIndependent Bank                  Wells Fargo Bank, N.A.
ACCOUNT NUMBER (last 4)                                             9282                            1300                            1653                             8405                          9630                         4759                              0284                          3537                          0679                              1482
                                                                                                                                                                                                                                Rockdale Blackhawk, LLC                                                                       Central Texas Urologic
                                                                                                                                                                                                                                DBA Richards Memorial             Waco Pathology                Central Texas Pathology       Associates PA - Little River      Rockdale Blackhawk, LLC
                                                                    Rockdale Blackhawk LLC          Rockdale Blackhawk LLC          Rockdale Blackhawk LLC           Rockdale Blackhawk LLC        Rockdale Blackhawk LLC       Hospital                          Associates PA                 Laboratory P.A.               Healthcare Account                dba Little River Healthcare
                                                                                                                                                                                                    Self-insurance claims and                                        Government and Non-           Government and Non-           Government and Non-              Government and Non-
                                                                                                                                        Non-Government                                               employee premiums. No           Non-Government                 Government Receivables,       Government Receivables,       Government Receivables,          Government Receivables,
ACCOUNT TYPE                                                           Disbursement Account          Government Receivables               Receivables                    Operating Account                  receivables                Receivables                   Disbursement Account          Disbursement Account          Disbursement Account             Disbursement Account
BANK BALANCE                                                                                 -                               -                              -                      1,605,968                             838                        5,874                            31,112                           2,737                          86,180                      335,050
DEPOSITS IN TRANSIT                                                                          -                               -                              -                              -                               -                            -                                 -                               -                               -                             -
OUTSTANDING CHECKS                                                                      34,632                               -                              -                              -                               -                            -                                 -                               -                          55,000                             -
ADJUSTED BANK BALANCE                                                                  (34,632)                              -                              -                      1,605,968                             838                        5,874                            31,112                           2,737                          31,180                      335,050
BEGINNING CASH - PER BOOKS                                                             (69,829)                              -                              -                        531,968                             104                        2,375                            15,715                          10,151                          46,577                       10,851
RECEIPTS*                                                                                    -                      2,734,195                      2,158,176                         201,777                          67,721                       14,106                           200,574                         124,222                         498,153                    2,104,235
TRANSFERS BETWEEN ACCOUNTS                                                           5,189,161                     (2,733,746)                    (2,150,511)                      2,610,003                         360,586                       (5,000)                         (184,999)                       (131,552)                       (511,000)                  (1,778,145)
                                     CONTRIBUTION BY
(WITHDRAWAL) OR           INDIVIDUAL DEBTOR MFR-2                                     (758,357)                               -                             -                       (580,594)                              -                             -                                 -                                  -                           -                              -
CHECKS/OTHER DISBURSEMENTS*                                                          4,395,607                              450                         7,665                      1,157,187                         427,574                         5,606                               179                                 84                       2,550                          1,892
ENDING CASH - PER BOOKS                                                                  (34,632)                            ($0)                             ($0)                 $1,605,968                            $838                       $5,874                           $31,112                          $2,737                         $31,180                       $335,050

BANK NAME                                                           Wells Fargo Bank, N.A.          Wells Fargo Bank, N.A.          Wells Fargo Bank, N.A.           Wells Fargo Bank, N.A.        BBVA Compass                 BBVA Compass                      BBVA Compass                    Citizens National Bank           Wells Fargo Bank, N.A.       BBVA Compass
ACCOUNT NUMBER (last 4)                                             5740                            5260                            5732                             5716                          5041                         7034                              3751                            1132                             9718                         6946
                                                                                                                                                                                                   Little River Healthcare-     Little River Healthcare-          Little River Healthcare-        Little River Healthcare-         Little River Healthcare-     Little River Healthcare
                                                                    Rockdale Blackhawk LLC          Rockdale Blackhawk LLC          Rockdale Blackhawk LLC           Rockdale Blackhawk LLC        Central Texas                Central Texas                     Central Texas                   Central Texas                    Central Texas                Holdings LLC
                                                                                                          DIP Committee                                                                                                                                                                                                                Government and Non-
                                                                       DIP Professisonal Fees          Professionals Escrow            DIP Utilities Escrow                                                                                                            Non-Government                  Non-Government                Government Receivables,
ACCOUNT TYPE                                                              Escrow Account                     Account                        Account                    DIP Operating Account         Disbursement Account         Government Receivables                 Receivables                     Receivables                   Disbursement Account         Operating Account
BANK BALANCE                                                                                    -                              -                                -                              -                      69,997                            -                                 -                              236                         84,776                        182,116
DEPOSITS IN TRANSIT                                                                             -                              -                                -                              -                           -                            -                                 -                                -                              -                              -
OUTSTANDING CHECKS                                                                              -                              -                                -                              -                       1,116                            -                                 -                                -                              -                              -
ADJUSTED BANK BALANCE                                                                           -                              -                                -                              -                      68,881                            -                                 -                              236                         84,776                        182,116
BEGINNING CASH - PER BOOKS                                                                      -                              -                                -                              -                      40,743                            -                                 -                              249                          2,199                         20,739
RECEIPTS*                                                                                       -                              -                                -                              -                       3,252                      157,432                           116,274                                -                        380,071                              -
TRANSFERS BETWEEN ACCOUNTS                                                                      -                              -                                -                              -                     192,320                     (157,257)                         (115,105)                               -                       (294,959)                       190,044
                                     CONTRIBUTION BY
(WITHDRAWAL) OR           INDIVIDUAL DEBTOR MFR-2                                               -                              -                                -                              -                           -                             -                                 -                                  -                           -                         (8,723)
CHECKS/OTHER DISBURSEMENTS*                                                                     -                              -                                -                              -                     167,434                           175                             1,169                                 12                       2,535                         19,943
ENDING CASH - PER BOOKS                                                                        $0                             $0                              $0                              $0                      $68,881                              ($0)                              $0                         $236                         $84,776                       $182,116

BANK NAME                                                           BBVA Compass                    BBVA Compass                    BBVA Compass                     BBVA Compass                  BBVA Compass                 BBVA Compass                      Extraco Bank                    BBVA Compass
ACCOUNT NUMBER (last 4)                                             8855                            4624                            8497                             9035                          5003                         5011                              5981                            8739
                                                                    Little River Healthcare         Timberlands Healthcare          Timberlands Healthcare           Timberlands Healthcare        Little River Healthcare      Little River Healthcare           Kings Daughters                 Kings Daughters
                                                                    Management LLC                  LLC                             LLC                              LLC                           Phys Kings Daughters         Phys Kings Daughters              Pharmacy LLC, Dba Little        Pharmacy LLC

                                                                                                                                                                                                                                                                    Government and Non-             Government and Non-
                                                                                                                                                                         Non-Government                 Non-Government                                             Government Receivables,         Government Receivables,
ACCOUNT TYPE                                                             Operating Account            Disbursement Account           Government Receivables                Receivables                    Receivables             Government Receivables            Disbursement Account            Disbursement Account                                                   Total
BANK BALANCE                                                                                 17                          1,602                                -                             -                              -                             -                               239                              -                                                    2,406,742
DEPOSITS IN TRANSIT                                                                           -                              -                                -                             -                          6,205                             -                                 -                            350                                                        6,555
OUTSTANDING CHECKS                                                                            -                              -                                -                             -                              -                             -                                 -                              -                                                       90,749
ADJUSTED BANK BALANCE                                                                        17                          1,602                                -                             -                          6,205                             -                               239                            350                                                    2,322,548
BEGINNING CASH - PER BOOKS                                                                1,934                          3,051                                -                             -                          5,573                             -                               192                            185                                                      622,776
RECEIPTS*                                                                                     -                              -                               72                         1,640                        133,302                           151                                47                        297,511                                                    9,192,911
TRANSFERS BETWEEN ACCOUNTS                                                                    -                              -                              (72)                       (1,479)                      (127,669)                          871                                 -                              -                                                      351,493
                                     CONTRIBUTION BY
(WITHDRAWAL) OR           INDIVIDUAL DEBTOR MFR-2                                    1,247,673                          (1,449)                                 -                           -                               -                            -                                    -                    (190,044)                                                    (291,493)
CHECKS/OTHER DISBURSEMENTS*                                                          1,249,591                               -                                  -                         161                           5,001                        1,022                                    -                     107,301                                                    7,553,139
ENDING CASH - PER BOOKS                                                                       $17                        $1,602                               $0                              $0                       $6,205                              $0                           $239                            $350                                                   $2,322,548
                                                                                                                                                                                                                                                                                                                                         Cash Balance
            MOR-8                                                                                                                                                                                                                                                                                                                  Excluding Escrow Account                   2,406,741.67
Notes:                                                                                                                                                                                                                                                                                                                                      MOR - 7 Balance                   2,355,346.56
1
 Escrow accounts #5740, #5260, and #5732 are excluded from cash receipts / disbursements on MOR 7 as they do no represent true cash transactions                                                                                                                                                                                                   Variance                       51,395.11
                                                                                                                                                                                                                                                                                                                                                                                              1
2
 Medical group bank accounts are non-debtor accounts and not calculated in total cash. Although, receipts and disbursements belong to the debtor entities                                                                                                                                                                         Less Escrow Bank Accounts                               -
                                                                                                                                                                                                                                                                                                                                  Medical Group Bank Activity                   (51,395.11)   2

                                                                                                                                                                                                                                                                                                                                   Reconciled Variance                                 0.00




                                                                                                                                                                                               MOR8
                                           18-60526-rbk Doc#464 Filed 11/26/18 Entered 11/26/18 12:07:33 Main Document Pg 17
                                                                                  of 18
                                                                                                                                                                                                             Page 17 of 18



CASE NAME:        Little River Healthcare Holdings, LLC et al.
CASE NUMBER:      18-60526


                                     PAYMENTS TO INSIDERS AND PROFESSIONALS
Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section 101(31)(A)-(F) of the U.S. Bankruptcy Code) and the professionals.
Also, for insiders, identify the type of compensation paid (e.g., salary, commission, bonus, etc.) (Attach additional pages as necessary).
                                                                                                         MONTH                     MONTH                  MONTH                  MONTH           MONTH           MONTH
    INSIDERS: NAME/COMP TYPE                                                                              July (stub)              August

 1. Peggy Borgfeld / Regular Wagesm Insurance Supplement, Auto Allowance, and Wage Corrections             REDACTED
 2. Andrea Cunha / Regular Wages
 3. Shelia Lopez / Regular Wages and Insurance Supplement
 4. Jeffrey Madison / Regular Wages, Insurance Supplement and Auto Allowance
 5. Kevin Owens / Regular Wages
 6. Curtis Payne / Regular Wages
 7. Kylie Shcherbakov / Regular Wages
 8. Stas Shcherbakov / Regular Wages
 9.
TOTAL INSIDERS (MOR-1)                                                                                            $52,664.75                     $0.00                   $0.00           $0.00           $0.00               $0.00

                                                                                                         MONTH                     MONTH                  MONTH                  MONTH           MONTH           MONTH
          PROFESSIONALS 1, 2                                                                              July (stub)              August

 1. See attached                                                                                                            0.00
 2.
 3.
 4.
 5.
 6.
TOTAL PROFESSIONALS            (MOR-1)                                                                                   $0.00                   $0.00                   $0.00           $0.00           $0.00               $0.00

     MOR-9

Notes:
1
  Payments to Professionals is based on cash and will not be consistent with accrued professional fees / expense on the income statement
2
  Payments made to professionals are subject to court approval




                                                                                                                          MOR9
         18-60526-rbk Doc#464 Filed 11/26/18 Entered 11/26/18 12:07:33 Main Document Pg 18
                                                of 18
                                                                                                                                                      Page 18 of 18



                      1
Professional Fees                                              7/6/18              7/13/18            7/20/18            7/27/18        7/30/18
Debtor Bankruptcy Counsel, Payments                                      ‐                   ‐                  ‐                   ‐             ‐
Debtor CRO, Payments                                                     ‐                   ‐                  ‐                   ‐             ‐
Debtor Investment Banker, Payments                                       ‐                   ‐                  ‐                   ‐             ‐
DIP/Secured Lender Professional Fees                                     ‐                   ‐                  ‐                   ‐             ‐
DIP/Secured Lender Interest                                              ‐                   ‐                  ‐                   ‐             ‐
BCBS Attorneys, Payments                                                 ‐                   ‐                  ‐                   ‐             ‐
BCBS Expert, Payments                                                    ‐                   ‐                  ‐                   ‐             ‐
Addback BCBS                                                             ‐                   ‐                  ‐                   ‐             ‐
Creditors Committee, Payments                                            ‐                   ‐                  ‐                   ‐             ‐
CMS Counsel (Sean McKenna), Payments                                     ‐                   ‐                  ‐                   ‐             ‐
Addback CMS Counsel                                                      ‐                   ‐                  ‐                   ‐             ‐
Omsbudmens, Payments                                                     ‐                   ‐                  ‐                   ‐             ‐
McDermott Will, Payments                                                 ‐                   ‐                  ‐                   ‐             ‐
Epiq, Payments                                                           ‐                   ‐                  ‐                   ‐             ‐
Miscellaneous Legal & Professional Fees                                  ‐                   ‐                  ‐                   ‐             ‐
Other Restructuring fees                                                 ‐                   ‐                  ‐                   ‐             ‐
Total Professional Fees                                                  ‐                   ‐                  ‐                   ‐             ‐

Notes:
1
Professional fee tab is based on cash and will not be consistent with accrued professional fees / expense on the income statement




                                                                  Professional Fees
